Fowler, J.
(dissenting). I cannot agree to the construction given by the majority of the court to sec. 83.08 (2), Stats. 1931. By that section, when the county highway committee cannot acquire by contract land needed, they may make and sign an award of damages. When this is approved by the state highway commission and filed with the county clerk, the amount awarded “shall be payable the same as when the land is acquired by contract; and the landowner may receive the same without prejudice to his right to claim and to contest for a greater sum.” The language quoted gives to the landowner the same'right to the money awarded as he has when money is paid to him pursuant.to a contract between him and the county highway committee. When money .is so paid, the money is his absolutely, and it cannot, nor can any part of it, be taken away from him by the county. So, by the language quoted, it follows that when the amount of the award made by the highway committee is paid to the landowner it becomes his property absolutely, and it cannot be taken away by the county. This idea is made still more clear, if greater clarity is possible, by the last clause of the quotation. The landowner who receives the amount of an award receives it “without prejudice to his right to claim and to contest for a greater sum.” He may, if he likes, without prejudice to his right to the money received, — without prejudice to the right to retain it as his own beyond the power of the county or the court to take it away from him, — contest for a greater sum, by applying to the county judge to háve his damages approved as the appellant did, And, when the county judge has made his award, *383he may appeal to the circuit court where further proceedings are had as in condemnation proceedings under sec. 32.11, Stats. Sec. 83.07 (4), Stats. Both before the county judge, and before the circuit court, the thing he may contest for, without prejudice by chance of loss of any part of what he has received, is a greater sum. The ultimate fact to be determined, by the county judge and by the circuit court, is whether he is entitled to a greater sum than he was awarded by the county committee. His right so to contest without prejudice, expressly declared by the statute, is violated if he must make his contest upon chance of being compelled to surrender any part of the award he has received, which is his absolutely, just as it would be had he received it pursuant to contract. The plaintiff is certainly prejudiced by his contest, if, as a result of it, $800, which is his absolutely, is taken away from him.
It is fundamental that words in a statute and all words therein must be given their ordinary meaning, unless there is something else in the statute absolutely contradictory that shows a different intent. The words quoted above were inserted in the statute for some purpose. The legislature intended some meaning by their insertion. The opinion of the court gives them no meaning whatever. It construes the statute precisely as it would be construed were the two clauses not in the statute at all. A word or a phrase may sometimes get into a statute through mistake that cannot be given a meaning, because the statute as a whole by other language shows plainly an intent which compels ignoring the word or phrase inconsistent with such intent. But that two entire clauses can slip into a statute by mistake or with intent that they are to be taken as meaningless and without effect seems to me absurd.
The same conclusion would follow from the language quoted without the clause “without prejudice to his right to *384claim and to contest for a greater sum” upon the principles of tender and payment. The proceedings in the circuit court are without pleadings. But what was the issue there ? The county had paid to the plaintiff what it considered his due for the lánd taken. It had fixed its own price and voluntarily paid it. Upon the county so doing the plaintiff was compelled by the statute to give his land over to the county. He claimed he was entitled to more than was paid. When one party has made payment to another of what he considérs the other’s due, and the other has taken him into court to recover a further sum that he claims is due him, the one party cannot recover back any portion of what he paid, although it may be determined by the court that he paid more than was due; or when a plaintiff sues to recover what he claims his due, and .the defendant pleads a tender of what he considers the plaintiff’s due and keeps the tender good by paying it into court, the amount so'paid is the'absolute property of the plaintiff, although it be finally determined that the amount due was actually less than the tender. In either such case, if it be determined that the amount owing the plaintiff is less than the amount páid, the defendant recovers the cost of .the suit, but in neither can he recover any part of what he voluntarily paid. So it should be, upon general principles, in the.instant case. ■ ’ ■
To my mind, the instant case is ruled by Grand Rapids v. Bogoger, 141 Wis. 530, 124 N. W. 659. In that case the city pursuant to a special statute applicable instituted proceedings to take a strip of land for widening a street.' The statute provided that in such case the damages should be fixed by the board of public works, whose award was subject to confirmation by the common council. The board of public works made an award and the common council confirmed it. The landowner appealed to the circuit court from the award. Pending the appeal the city issued to the landowner a city *385order for the amount of the award, which the landowner cashed. When the case came on for trial the city moved to dismiss the appeal because the landowner had accepted and cashed the city order. The motion was denied and the jury assessed the damages at an amount $800 in excess of the amount received. The statute involved provided that on the landowner’s appeal, if the recovery should exceed the amount of the award, the appellant should recover the excess with costs, but made no provision in case of a reduction of the landowner’s damages. The city claimed that by accepting the order the landowner waived his right to recover more. The landowner claimed that the amount of the award when paid to him became his absolutely. The court ruled for the landowner, and held that the only issue was “what damages, if any, the plaintiff was entitled to over and above those confirmed by the city council.” The ruling went upon the language of the statute above stated and the fact that the city had no appeal. But the county highway committee has no appeal under the instant statute, and I can perceive no difference in meaning between the language of that statute and the meaning of the language of the statute here involved that the landowner may appeal without prejudice to his right to claim and to contest for a greater sum. There, as here, the ultimate issue, and the only ultimate issue, was whether the landowner was entitled to a sum greater than the award.
It is stated in the opinion of the court that the general condemnation statutes give a trial de novo in the circuit court, and that the same issues therefore exist in this case that ordinarily exist in condemnation appeals. This does not necessarily follow. Sec. 83.08 (2) is a recent statute. It was enacted after the construction of the appeal statute in condemnation proceedings was made by the court. If the language of sec. 83.08 (2) expresses an intent contrary to the rule that generally obtains on appeals in condemnation pro*386ceedings, that intent, declared by the later statute, must be given effect.
The opinion of the court holds in effect that we cannot assume the legislature intended to encourage appeals from the awards of county highway committees by providing that on ' such appeal the award could not be lessened, even though it incorporated in the statute language expressing such an intent. Quite likely the legislature was of opinion that the provision would not have the effect attributed to it by the court. But regardless of the legislative opinion as to the effect of the provision, it is the duty of the court to give to the provision its plain meaning, although such interpretation may in the opinion of the court lead to unfortunate results. The result ■ or effect of the language used is no concern of the court. If the statute as enacted bespeaks a wrong policy, it is for the legislature to amend it, not for the court to correct the legislative error by saying that the legislature did not mean what its language plainly imports.
For the reasons above stated, the judgment of the circuit court should in my opinion be reversed, and the cause remanded with directions to enter judgment in favor of the respondent for costs.
I am authorized to state that Mr. Justice Nelson concurs in this dissent.